Citation Nr: 1402721	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  12-28 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for depressive disorder.

2.  Entitlement to a rating in excess of 20 percent for residuals of prostate cancer.



REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Alpha Advocates



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to January 1973.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2012 rating decision, by the Louisville, Kentucky, Regional Office (RO).  

A review of the Virtual VA (VVA) paperless claims processing system reflects that VA/CAPRI records current through September 2012 are in the VVA file.  The supplemental statement of the case (SSOC), issued in September 2012, reflects consideration of these records.  


FINDINGS OF FACT

1.  The Veteran's depressive disorder is productive of occupational and social impairment with reduced reliability and productivity, but not by total occupational and social impairment, or by occupational and social impairment with deficiencies in most areas.  

2.  The Veteran's residuals of prostate cancer are not characterized by a daytime voiding interval of less than one hour, or awakening to void five or more times per night, urinary retention requiring intermittent or continuous catheterization, or a requirement to wear absorbent materials which must be changed 4 or more times per day.  No renal dysfunction was shown.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2013).  

2.  The criteria for a rating in excess of 20 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159 , 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in January 2012 from the RO to the Veteran that was issued prior to the RO decision in May 2012.  That letter informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence. It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

By a rating action in December 2003, the RO granted service connection for PTSD, evaluated as 30 percent disabling, effective April 10, 2003.  Service connection was also granted for residuals of prostate cancer, evaluated as 20 percent, effective April 10, 2003.  

The Veteran's claims for increased ratings for the residuals of prostate cancer and his PTSD were received in September 2011.  In conjunction with his claims, the Veteran was afforded a VA psychiatric examination in January 2012.  At that time, the Veteran indicated that things were going okay but that he was discouraged by his increasing physical limitations and dependence on a rolling walker; he stated that he is not as active as before.  The Veteran indicated that it upset him every time he saw the troops coming home from Iraq or Afghanistan; he explained that he was jealous of the reception they were getting.  On mental status examination, the veteran was casually dressed and adequately groomed.  Speech was normal in rate and volume.  His affect was normal.  The Veteran reported that his mood was "nervous, highly nervous."  He was oriented.  His memory was adequate.  There were no deficits in attention/concentration noted in the examination.  No delusions or hallucinations were noted.  His thought process was goal directed.  No obsessive or compulsive behaviors were noted.  The Veteran denied any panic attacks.  He reported passive suicidal thoughts, but denied any plans.  He also denied homicidal ideation.  The Veteran reported that his last physical fight was in 1993 or 1994 with a friend.  The pertinent diagnosis was depressive disorder NOS.  He was assigned a GAF score of 68.  

The examiner explained that the Veteran's most prominent symptoms were disturbed sleep and resulting fatigue, and frequent feelings of sadness and worthlessness, which were attributable to multiple factors, including chronic alcohol dependence, the death of his mother several years ago, the deaths of two close friends over the past two years, and his life circumstances in general including increasing physical limitations with dependence on a rolling walker at this.  His last employment was part-time work at a liquor store which ended several years ago.  The examiner noted that the only lingering symptom of PTSD he reported was continued nightmares which awaken him on a regular basis and which include memories of his time in Vietnam as well as the time he spent in the hospital after an industrial accident in 1990.  He stated that, prior to that accident, his symptoms of Vietnam-related PTSD were negligible.  The veteran reported receiving SSA disability benefits since his work accident.  The examiner noted that the veteran's speech was impaired by several factors, including bad dreams, physical pain and the need to urinate.  The examiner noted that the presence of distressing dreams did not warrant a diagnosis of PTSD, nor did his description of the dreams fit the diagnostic criteria for nightmare disorder.  The examiner stated that, due to persisting symptoms of depression and lingering nightmares, in the presence of some meaningful interpersonal relationships and essentially adequate functioning, he warrants assignment of a GAF score of 68, which is consistent with the most recent GAF score assigned to him by a mental health provider in June 2010.  

The Veteran attended a VA examination in January 2012 for the evaluation of his prostate cancer, at which time he claimed he was impotent.  The Veteran stated that he began to have issues with difficulty in achieving an erection within 6 months of his treatment for prostate cancer (brachytherapy in September 2002).  The Veteran stated that initially it was more of a painful erection but it progressed to the inability to achieve a full erection; he only achieved a "little" erection but this is not sustained nor is it adequate for vaginal penetration.  He was not taking any current medications for his condition.  It was noted that the Veteran completed his treatment (brachytherapy).  The Veteran did not have any voiding dysfunction.  He had no history of recurrent symptomatic urinary tract or kidney infection.  The examiner noted that the Veteran did not have any residual conditions or complications due to his prostate cancer.  The pertinent diagnosis was prostate cancer.  

On the occasion of a recent VA examination in February 2012, the examiner noted that the Veteran's prostate cancer was in remission; he also stated that there is no active cancer of the prostate, and the veteran was not undergoing any treatment.  

In February 2012, the Veteran's claims folder was referred to the examiner for review and opinion regarding the remaining symptoms of PTSD.  The examiner stated that he does not consider the Veteran's persistent nightmares to be a diagnostically relevant component of his depressive disorder.  The examiner noted that the Veteran has an additional diagnosis of arasomnia not otherwise specified.  It was noted that this disorder is not what is driving his impairment at this time; rather, it is the alcohol dependence and the depressive disorder which drive his current level of impairment.  Further, his alcohol dependencies most likely a causal or exacerbating factor in his depression and is longstanding.  

Received in September 2012 were treatment reports from Lincoln Trail Behavioral Health System, dated from January 1991 to November 1995, reflecting ongoing treatment for a psychiatric disorder, variously diagnosed as bipolar affective disorder, mixed, major depression and PTSD; these records reflect GAF scores ranging from 10 to 40.  A hospital discharge summary indicates that the Veteran was admitted to a private hospital in July 1991 after expressing an intent to stalk a plant manager of the company in which he experienced the major explosion in November.  The discharge diagnoses were major depression, recurrent, with psychotic features, substance dependence, alcohol, in remission, and PTSD; he was assigned a GAF score of 10.  

The Veteran's VVA file contains VA medical records current to September 2012.  These records reflect treatment primarily for unrelated disabilities.  A treatment note dated in February 2011, indicates that the Veteran had a urinal at his bedside.  


III.  Legal Analysis.

Disability evaluations are determined by the application of a schedule of ratings, which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 C.F.R. § 4.1 (2013) requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2013) requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the veteran's working or seeking work. Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  

In the applicable rating criteria, use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the rater is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 (2013).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  Depressive disorder.

The Veteran's service-connected depressive disorder is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2013).  Under Diagnostic Code 9434, a 30 percent rating is for consideration where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130.  

A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267   (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). This is more commonly referred to as DSM-IV. A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends). A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  

After careful review of the evidentiary record, the Board finds that the Veteran's symptoms warrant assignment of a 50 percent evaluation.    With respect to an evaluation higher than 50 percent, the Board finds that the veteran's disorder does not approximate the criteria for such a higher rating.  The Veteran's depressive disorder is primarily manifested by sleep impairment and occasional episodes of depressed mood.  His speech has been logical, his insight and judgment are generally intact, and he has been oriented when examined.  During the January 2012 VA examination, the Veteran reported passive suicidal thoughts, but denied any plans.  He also denied homicidal ideation.  No impairment of thought process was reported.  Furthermore, the Veteran was noted to be fully oriented.  Such findings tend to show that the Veteran's service-connected major depressive disorder is properly evaluated as 50 percent disabling.  38 C.F.R. § 4.130 DC 9434.  


The higher rating categories of 70, and 100 percent contemplate a more severe level of symptomatology, which is not demonstrated by the record.  For example, the Veteran does not have a consistent anxiety problem manifested by panic attacks.  The Veteran's judgment is not grossly impaired.  Nor does the record show gross impairment in thought processes or communication.  No delusions or hallucinations were noted during the January 2012 VA examination; thought process was goal directed.  No obsessive or compulsive behaviors were noted.  His suicidal thoughts are not accompanied by any plan or history of attempts or gestures.  In short, he has not experienced symptoms on par with the level of severity exemplified in the manifestations described by the higher rating criteria.  Nor do his symptoms produce deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  As already noted, his service-connected disorder is not shown to impair judgment or thinking.  Nor is there indication of any substantial impairment of family relations or impact on schooling.  His two areas of impairment are in mood, and in work.  In neither area, however, is the impairment severe enough as to warrant assignment of a 70 or 100 percent rating.  As such, the overall disability picture presented most closely approximates the criteria for the assignment of a 50 percent evaluation for his major depressive disorder.  

Additionally, the Board has also considered the GAF score assigned to the Veteran's depressive disorder.  Following the January 2012 VA examination, the examiner assigned a GAF score of 68.  A GAF score of 68 is indicative of mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  Although recently his private providers noted dramatically lower GAF scores, the veteran's symptoms at the time were clearly tied to the industrial accident he suffered after service.

In addition to the medical reports, the Board has also considered the Veteran's personal statements regarding the severity of his disorder.  In this regard, the Board is cognizant that the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, his assertions of a worsening of his symptoms are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Court has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as evaluating the complex manifestations of a psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As a result, his assertions do not constitute competent medical evidence.  More importantly, as discussed above, the medical evidence of record clearly contradicts his claims.  

Accordingly, and based on this evidentiary posture, the Board concludes that the symptoms of the Veteran's depressive disorder warrant assignment of a 50 percent rating, but not higher.  Given the relatively consistent presentation of the veteran's disorder, the Board finds that there is no discrete period involved in this claim where the depressive disorder either met the criteria for a higher rating, or for a lower rating.  Consequently, staged ratings are not for application.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

The Veteran's symptoms associated with his depressive disorder are depression, anxiety, decreased sleep, and fatigue, and a single reported instance of a suicidal thought.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.130, Diagnostic 9434.  Indeed, the rating criteria involved in this case are stated in terms of examples of symptoms, and thus the criteria contemplate that any symptom not specifically listed be tied into a particular disability level through comparison of like symptoms.

As the veteran's symptoms are contemplated by the scheduler rating criteria, there is no basis for referral of the case for extraschedular consideration. 

Inasmuch as the claims folder contains no competent evidence that this service-connected disorder alone has rendered the Veteran unemployable, the matter of entitlement to a TDIU is not before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

B.  Residuals of prostate cancer.

Prostate cancer is rated under 38 C.F.R. § 4.115a, Diagnostic Code 7528, which provides for a 100 percent rating for malignant neoplasms of the genitourinary system.  Following the cessation of surgical, X-ray, antineo-plastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

As indicated below, the Veteran has not been shown to have renal dysfunction. Therefore, the Veteran's prostate cancer residuals have been appropriately rated based on reported symptoms of voiding dysfunction.  Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence; a 20 percent disability rating is warranted when there is voiding dysfunction that requires the wearing of absorbent materials that must be changed less than two times per day.  A 40 percent disability rating is warranted when there is voiding dysfunction that requires the wearing of absorbent materials that must be changed two to four times per day.  A 60 percent disability rating is warranted when there is voiding dysfunction that requires the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115a. 

For urinary frequency, a 10 percent disability rating is warranted when there is a daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent disability rating is warranted when there is a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent disability rating is warranted when there is a daytime voiding interval of less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115a.  

Obstructed voiding warrants a maximum schedular disability rating of 30 percent for urinary retention requiring intermittent or continuous catheterization.  A 10 percent disability rating is warranted for less severe symptoms.  38 C.F.R. § 4.115a.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

After careful review of the evidentiary record, the Board finds that the record does not support the assignment of a rating greater than 20 percent for residuals of prostate cancer.  In this regard, none of the evidence suggests that the Veteran experiences urinary frequency with a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  In addition, there is no indication he experiences voiding dysfunction requiring him to wear absorbent materials, or that he must use an appliance for continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence.  Thus, the Board finds that the Veteran's symptoms more nearly approximate the criteria for the currently assigned 20 percent rating.  

The Board notes that to the extent the Veteran has suffered from erectile dysfunction as residual of his prostate cancer, service connection has been awarded for this disability, and he receives special monthly compensation for anatomical loss of a creative organ.  

The Board has also considered the applicability of other diagnostic criteria for evaluating the Veteran's prostate cancer residuals at issue; however, the Board finds no criteria that would allow for any rating higher that that already assigned.  In this regard, renal dysfunction is not shown, nor is urinary retention requiring catheterization or recurrent symptomatic urinary tract infection requiring drainage/frequent hospitalization, and/or requiring intensive management.  As such, no higher rating is warranted pursuant the criteria set forth in 38 C.F.R. § 4.115a.  

For all the foregoing reasons, the Board finds that there is no basis for a rating in excess of 20 percent for residuals of prostate cancer.  In reaching the conclusion to deny a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating for the disability, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  

In reaching this decision, the Board has considered the issue of whether the veteran's service-connected prostate cancer residuals presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b) (1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this regard, the Board notes that the evidence does not show that the veteran's service-connected condition, in and of itself, interferes markedly with employment (i.e., beyond that contemplated in the assigned rating), warrants frequent periods of hospitalization, or otherwise renders impractical the application of the regular schedular standards.  There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability. Therefore, in the absence of such factors, the Board finds that the criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  


ORDER

A 50 percent rating for depressive disorder is granted, subject to the law and regulations governing monetary benefits.  

A rating in excess of 20 percent for residuals of prostate cancer is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


